Title: To Thomas Jefferson from Horatio Gates, 15 April 179[3]
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
Rose Hill 15th: April 179[3]

In compliance with your request, I have Inclosed you all The Letters I was Honoured with from you, during my Command to the Southward; and during your Administration of The Government of Virginia; Those from me, To You; shall, as soon as they can be Transcribed out of my Letter Book, be forwarded in like manner to your Hands: Mrs: Gates Joins me in Compliments and in the Hope, that you will be able to make a Visit to Rose Hill in the course of the approaching Summer. With Sentiments of Sincere Esteem, I am Dear Sir your very Obedt: Servant

Horatio Gates

